DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/21 has been considered by the examiner and made of record in the application file.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney MacLean on 6/4/21.
The application has been amended as follows: 
On claim 4, line 1, after “of”, replaced “any one of claim 1 to claim 3”, by “claim 1”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
As to claim 1, Qiao et al (US 20210075915) teaches Charging Policy Information for a Packet Data Unit Session in a Wireless Network.  Cella et al (US 20200348662) teaches platform for facilitating development of intelligence in an industrial internet of things system.  Qiao et al (US 20200214054) teaches Restrict Services and Policy Control for Always-on PDU Session.  Das et al (US 20160255463) teaches distribution and utilization of antenna information for location determination operations.  Li et al (US       20140211714) teaches method and apparatus for performing policy control on data 
Dependent claims 2-9 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	June 4, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642